          Case 1:19-cr-00254-ALC Document 56 Filed 02/26/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     February 26, 2020


BY ECF

The Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Reginald Fowler, S3 19 Cr. 254 (ALC)

Dear Judge Carter:

       The parties have conferred following the return of Superseding Indictment S3 19 Cr. 254,
and write to respectfully request that the matter be set for arraignment on May 5, 2020 at 11:00
a.m. Prior to making this request, the Government conferred with chambers to confirm the Court’s
availability.

         The Government further notes that at the time of arraignment, defense counsel has advised
it will request an adjournment of the trial date in this matter, which is presently set to begin on
April 28, 2020. The Government opposes the adjournment; thus, the parties anticipate addressing
the issue before the Court at the time set for the arraignment.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                             By:     ____________________________
                                                     Jessica Fender
                                                     Sheb Swett
                                                     Samuel Rothschild
                                                     Assistant United States Attorneys
                                                     Southern District of New York
                                                     (212) 637-2276 / 6522 / 2504

cc:    Defense counsel of record (by ECF)
